Citation Nr: 0732909	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability, right ear. 

2.  Entitlement to service connection for hearing loss 
disability, left ear. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Oakland, California, Regional Office (RO).  By a rating 
action in March 2003, the RO denied the veteran's claim of 
entitlement to service connection for a hearing loss 
disability.  The veteran perfected a timely appeal to that 
decision.  Subsequently, in a January 2006 rating action, the 
RO denied the claim for service connection for tinnitus.  The 
veteran perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), dated in October 2004, 
the veteran requested a personal hearing before a Member of 
the Board (i.e., a Travel Board hearing).  Of record is a 
report of contact (VA Form 119), dated June 29, 2006, wherein 
it was indicated that the veteran elected to have the case 
sent to the Board instead of having a hearing; therefore, the 
hearing was considered as cancelled.  

In a September 2004 rating decision, the RO denied service 
connection for H. Pylori bacteria and service connection for 
ulcers.  In an Appeal to Board of Veterans' Appeals (VA Form 
9), dated in October 2004, the veteran expressed disagreement 
with that rating action.  The RO therefore issued a statement 
of the case (SOC) in April 2005, but neither the veteran nor 
his representative filed a substantive appeal, and the claim 
is therefore not before the Board.  See 38 C.F.R. § 20.302; 
Archbold v. Brown, 9 Vet. App. 124 (1996) (NOD initiates 
appellate review in VA administrative adjudication process, 
and request for appellate review is completed by claimant's 
filing of substantive appeal after SOC is issued).  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss is related to noise 
exposure during his military service.   

2.  The veteran does not have a left ear hearing disability 
within the meaning of VA laws and regulations.  

3.  Tinnitus was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss disability was 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).  

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in July 2002, May 2005, and November 2005 from 
the RO to the veteran that were issued prior to the initial 
RO decisions in March 2003 and January 2006.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
September 2004 SOC, July 2005 SSOC, and the October 2006 SOC 
were issued, each of which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Despite initial inadequate notice provided to the 
veteran on the disability rating or effective date elements 
of his claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
case, as the preponderance of the evidence is against the 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a bilateral 
hearing loss disability and tinnitus, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

The veteran entered active duty in November 1964.  The 
service medical records are negative for any complaints, 
findings or diagnoses of hearing loss.  On the occasion of 
the separation examination, in August 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
0
5
LEFT
0
-5
-5
10
15

The veteran's claim for service connection for bilateral 
hearing loss (VA Form 21-526) was received in September 2001.  
Submitted in support of his claim was a statement in support 
of claim (VA Form 21-4138), wherein the veteran indicated 
that he was assigned to the USS Oriskany for approximately 
one year; during that time, his bunk was directly under the 
flight deck and within 25 feet of the shipboard guns.  The 
veteran maintained that his assignment contributed to the 
development of hearing loss.  

Of record are treatment reports from Dr. Ernest Thomas, which 
shows that the veteran was seen on December 15, 1992, 
complaints of severe earache; he reported difficulty hearing 
in the right ear.  No pertinent diagnosis was reported.  

During a clinical evaluation in November 2003, it was noted 
that the veteran reported some chronic tinnitus and some high 
frequency hearing loss; however, he had not seen an 
audiologist.  The assessment was chronic hearing loss and 
tinnitus; audiology consultation was requested.  A VA 
progress note, dated in February 2004, indicates that the 
veteran was seen for an Audiological evaluation.  

The authorized audiological evaluation in February 2004 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
40
LEFT
10
15
20
30
35

The VA audiologist noted that the evaluation revealed hearing 
within normal limits through 2000 Hz with a mild sloping to 
severe sensorineural hearing loss at 3000 Hz through 8000 Hz 
in both ears.  

A treatment report from the general medicine clinic, dated 
May 11, 2004, reflects an assessment of chronic hearing loss 
and tinnitus.  

Received in November 2004 was a letter of commendation, dated 
March 29, 1967, indicating that the veteran served aboard the 
U.S.S. Oriskany during the period from May 26, 1966 to 
November 16, 1966, and that they were engaged in combat 
operations in the Gulf of Tonkin off North Vietnam.  

Also received in November 2004 was a statement from Dr. H. 
Lee McLeod Ph.D., indicating that the veteran had a history 
of military service in the U.S. Navy Aviation; and, he was 
stationed aboard the USS Oriskany aircraft carrier.  His duty 
assignment was involved in fire control as a radar repairman.  
Dr. McLeod noted that the veteran's duty assignment required 
him to be on deck during take-offs and landings of aircrafts 
while repairing aircrafts.  His carrier was involved in 
flying bombing sorties over Vietnam 24 hours a day 7 days a 
week.  He was never issued hearing protection or wore 
headsets for protection.  The veteran also reported suffering 
from tinnitus.  Following discharge, he did not work in a 
noise hazardous environment.  He was given a hearing test in 
2003, at which time hearing loss was documented.  Dr. McLeod 
indicated that test results reflect a moderate high frequency 
hearing loss in the right ear at 8000 Hz, and a moderate loss 
from 4000 Hz to 8000 Hz in the left ear.  Speech 
discrimination was excellent bilaterally.  Dr. McLeod stated 
that it is as likely as not that the veteran's current 
hearing loss is due to his military duty assignment on the 
flight line during his tour of duty on the USS Oriskany.  

The veteran was afforded a VA audiological evaluation in 
February 2005, at which time he reported having hearing 
difficulty since service.  The veteran reported a history of 
noise exposure while in service, which included exposure from 
jet engine noise while on the aircraft carrier; he also 
reported nearby 20mm cannon fire throughout service.  The 
veteran indicated that hearing protection was worn when 
available; however, it was often not available.  He denied 
excessive exposure to noise as a civilian.  The veteran also 
reported that tinnitus began while on active duty.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
10
30
LEFT
05
10
20
25
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The examiner noted that Audiological results showed hearing 
to be within normal limits in both ears.  He noted a mild 
sloping to moderate sensorineural hearing loss at 4 kHz to 8 
kHz in both ears.  Speech discrimination was excellent in 
both ears at a comfortable loudness level.  The examiner 
noted that the separation examination showed hearing to be 
within normal limits in both ears through 6 kHz.  No report 
or complaints of tinnitus was shown in the claims folder.  
The examiner again noted that the Audiological results showed 
hearing to be within normal limits.  Therefore, it was the 
examiner's opinion that the veteran's hearing loss and 
tinnitus were most likely caused by other factors (i.e. age) 
and not by military acoustic trauma.  


III.  Legal Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2007).  Service connection for 
an organic disease of the nervous system may be granted if 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

The veteran essentially contends that he sustained bilateral 
hearing loss disability as a result of his duties aboard the 
USS Oriskany as a radar repairman; in that capacity, he was 
exposed to loud noise.  

A.  Right ear hearing loss disability.

After careful review of the evidentiary record, the Board 
finds that the evidence supports the veteran's claim.  The 
medical evidence of record clearly demonstrates that the 
veteran has hearing loss in his right ear as defined by VA 
regulations.  Significantly, the result of the February 2004 
audiological evaluation reflects hearing loss in the right 
ear.  In addition, the service records reflect that the 
veteran served aboard an aircraft carrier as a radar 
repairman; as such, his military duties are entirely 
consistent with excessive noise exposure.  The veteran has 
also provided credible statements which indicate exposure to 
significant noise.  

Since there is current right ear hearing loss disability and 
noise exposure during military service has been recognized, 
what is necessary in order to grant service connection is 
competent medical evidence linking the current right ear 
hearing loss to service.  

The record on appeal contains conflicting nexus opinions from 
Dr. McLeod and the February 2005 VA audiologist.  In the 
instant case, the February 2005 VA audiologist opined that 
because the veteran's hearing was normal on service 
separation, his current hearing disability was not related to 
his military service.  However, although hearing loss, as 
defined by 38 C.F.R. § 3.385, is not shown in service or at 
separation from service, service connection can be 
established if medical evidence shows it is actually due to 
incidents during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  The examiner relied on the negative examination at 
service separation.  The Court has recently held, however, 
that an examination was inadequate where the examiner relied 
on negative service medical records and did not consider the 
veteran's statements in rendering an opinion.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's 
reliance on the negative separation examination is not 
consistent with the evidence of record.  

As noted above, the veteran's MOS indicates exposure to noise 
in service, which supports the credibility of the account 
given by the veteran on which Dr. McLeod based his opinion.  
The record clearly documents that the veteran was exposed to 
jet aircraft noise during service, and Dr. McLeod found that 
the veteran's right ear hearing loss is as likely as not due 
to his military duty assignment on the flight line.  
Consequently, the favorable opinion from Dr. McLeod is 
consistent with the February 2004 VA Audiological evaluation 
which suggests that the veteran's right ear hearing loss is 
due to noise exposure.  Thus, the Board finds that Dr. 
McLeod's reasoned medical opinion is accordingly more 
probative, such that the evidence supports a finding that the 
veteran's right era hearing loss is related to his military 
service.  

Accordingly, as there is medical evidence of record that the 
veteran's current right ear hearing loss is related to noise 
exposure during service, service connection is warranted.  

B.  Left ear hearing loss disability.

In order to establish service connection, the veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  In terms of an in-
service injury or disease, the veteran's service medical 
records do not refer to any complaints or findings of hearing 
loss while in service.  The record reflects that the veteran 
underwent audiometric testing on his November 1964 enlistment 
examination as well as on his August 1968 separation 
examination.  However, none of the results from these 
evaluations (which reflected pure tone thresholds that ranged 
from -10 to 15 decibels) demonstrate right hearing loss, as 
defined by Hensley v. Brown, 5 Vet. App. 155 (1993), hearing 
loss "disability" for VA compensation purposes, per 38 C.F.R. 
§ 3.385, or a change in hearing ability that has been noted 
to be clinically significant.  

The Board notes that, although hearing loss was not 
demonstrated in service, the Board observes that the veteran 
can establish service connection on the basis of post-service 
evidence of a nexus between current hearing loss disability 
and service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Also, under 38 U.S.C.A. § 1154 (a) 
(West 2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service.  

The Board notes that the veteran's service records do 
indicate that he was stationed aboard the USS Oriskany 
aircraft carrier and he was involved in fire control as a 
radar repairman.  As such, the Board finds that it would have 
been consistent with the circumstances of the veteran's 
service for him to have been exposed to noise in service.  

However, the record shows that the veteran does not have a 
left ear hearing loss "disability" for VA purposes.  In this 
regard, on VA audiological evaluation in February 2005, the 
reported pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
10
30
LEFT
05
10
20
25
35

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  

The Board observes that such reported auditory thresholds 
reflect impaired hearing.  Normal hearing is from 0 to 20 
decibels, and higher levels indicate some degree of hearing 
loss.  See, Hensley v. Brown, Vet. App. 157 (1993).  
Nevertheless, the Board finds that such impaired hearing does 
not rise to the level of hearing loss "disability" for VA 
purposes.  As stated above, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Thus, in the absence any evidence to the contrary, the Board 
concludes that the competent evidence of record fails to 
demonstrate that the veteran has a left ear hearing loss 
disability for VA purposes.  Although the veteran asserts 
that he has hearing loss in the left ear that is 
etiologically related to service, he, as a layperson, is not 
competent to provide an opinion requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran was exposed to noise in service, the competent 
evidence of record fails to establish the presence of left 
ear hearing loss disability for VA purposes.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
ear hearing loss disability.  

While the record contains a positive opinion from Dr. McLeod 
indicating that the veteran's hearing loss was due to his 
military assignment aboard the USS Oriskany.  The Board finds 
that the opinion, with respect to the left ear, is not 
supported by the record.  In the report of the February 2005 
audiological evaluation, testing did not reveal an auditory 
threshold of 40 decibels or greater in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz, or at least three 
frequencies of 26 decibels or greater in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz.  In 
addition, speech discrimination was found to be at 98 percent 
in the left ear.  Thus, the results of this evaluation do not 
show that the veteran has a left ear hearing loss disability 
as defined by the provisions of 38 C.F.R. § 3.385.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

C.  Tinnitus.

A review of the evidence shows that service connection for 
tinnitus is not warranted.  The Board accepts that the 
veteran was exposed to noise in-service and has a current 
diagnosis tinnitus.  38 U.S.C.A. § 1154 (West 2002).  
However, the service medical records are negative for any 
complaints and findings of tinnitus, and the February 2005 VA 
examiner stated that the veteran's tinnitus was unrelated to 
service.  As there is no medical nexus relating the current 
tinnitus to service, service connection is denied.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The Board recognizes that the veteran states that he has 
tinnitus which is due to noise exposure in service, and 
accepts that he is competent to report that he experienced 
tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, the Board finds the opinion of the VA 
Audiological examiner to be more probative than the veteran's 
lay opinion and consistent with the record.  The examiner 
reviewed the claims file and noted that there was no 
reference to tinnitus in service medical records.  
Additionally, the Board notes that the first objective 
reference to tinnitus in any medical records is in 2003, more 
than thirty years after separation.  

The Board notes that the veteran has reported that he has 
suffered from tinnitus since service.  However, his report is 
unsupported by the evidence of record, and the Board finds 
such report to be not competent and unreliable.  He did not 
report any tinnitus in service or at the time of his 
discharge from service.  The Court has established that 
symptoms, not treatment, are the essence of continuity of 
symptomatology.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, there is a phenomenal gap in evidence 
of complaints, treatment or any indicia of disability 
including routine examinations.  The veteran's assertions of 
continuity are unsupported and not credible.  The silence of 
the record in proximity to service and no initial report of a 
post-service onset constitute negative evidence.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Thus, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, service connection 
for tinnitus is denied.  


ORDER

Service connection for right ear hearing loss disability is 
granted.  

Service connection for left ear hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


